Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Keyes Canoe Rental Inc.
d/b/a Ozark Outdoors Riverfront Resort,

Respondent.

Docket No. C-15-881
FDA Docket No. FDA-2015-H-0080

Decision No. CR3683

Date: March 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Keyes Canoe Rental Inc. d/b/a Ozark Outdoors Riverfront Resort,
alleging facts and legal authority sufficient to justify imposing a civil money penalty of
$500. Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an Answer. Therefore, I enter a default judgment
against Respondent and order that Respondent pay a civil money penalty in the amount of
$500.

CTP began this case by serving a Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent’s staff unlawfully sold cigarettes
to a minor, thereby violating the Federal Food, Drug, and Cosmetic Act (Act) and its
implementing regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil money penalty
of $500.
On January 13, 2015, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days Respondent should pay the penalty, file
an answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days an Administrative
Law Judge could issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), am required to
issue an initial decision by default if the Complaint is sufficient to justify a penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Ozark Outdoors Riverfront Resort, an establishment that sells
tobacco products and is located at 200 Ozark Outdoor Lane, Leasburg, Missouri
65535. Complaint § 3.

e CTP previously initiated a civil money penalty action, CRD Docket Number C-14-
689, FDA Docket Number FDA-2014-H-0187, against Respondent for two
violations of 21 C.F.R. pt. 1140 within a 24-month period. Specifically, on April
21, 2013 and September 23, 2013, Respondent sold tobacco products to a minor
and failed to verify, by means of photographic identification, that the tobacco
purchaser was 18 years of age or older. Complaint § 10.

e The previous civil money penalty action concluded when Tera Reed,
Respondent’s authorized representative, settled the action with CTP on
Respondent’s behalf. On April 6, 2014, Ms. Reed signed an Acknowledgment
Form in which she “‘admitt[ed] that the violations . . . occurred, waiv[ed]
Respondent’s ability to contest the violations in the future, and stat[ed] that he
understood that the violations may be counted in determining the total number of
violations for purposes of future enforcement actions against Respondent.” The
Administrative Law Judge closed the case on Aprill6, 2014. Complaint § 11.

e During a subsequent two-part inspection of Respondent’s establishment conducted
on July 14 and 18, 2014, FDA-commissioned inspectors documented that a person
younger than 18 years of age was able to purchase a package of Marlboro
cigarettes on July 14, 2014 at approximately 8:46 AM. Complaint § 1.
These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The regulations prohibit the sale of
cigarettes or smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a).

Here, Respondent has three violations of regulations found at 21 C.F.R. pt. 1140 within a
24-month period. Respondent acknowledged that two violations occurred when its
representative settled the previous civil money penalty action. Most recently, on July 14,
2014, Respondent sold cigarettes to a person younger than 18 years of age, in violation of
21 C.F.R. § 1140.14(a). Therefore, Respondent’s actions constitute violations of law that
merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine for three violations of the
regulations found at 21 C.F.R. pt. 1140. 21 C.F.R. § 17.2. Therefore, I find that a civil
money penalty of $500 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

